UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4311


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANCISCO GASPAR SANCHEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cr-00011-GMG-RWT-2)


Submitted:   February 17, 2017            Decided:   March 9, 2017


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman L. Lambert, Sr., THE LAW OFFICES OF SHERMAN L. LAMBERT,
SR., PLLC, Shepherdstown, West Virginia, for Appellant. Betsy
Steinfeld Jividen, Acting United States Attorney, Lara K.
Omps-Botteicher, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco Gaspar Sanchez appeals from his 121-month prison

sentence entered pursuant to a jury verdict finding him guilty

of conspiracy to distribute methamphetamine and possession with

intent     to     distribute        methamphetamine.             On        appeal,      Sanchez

contends that his attorney was ineffective for failing to timely

file objections to the presentence report (“PSR”).                                 We dismiss

the appeal.

      Claims of ineffective assistance of counsel generally are

not   cognizable           on      direct      appeal       unless          an     attorney’s

ineffectiveness conclusively appears on the face of the record.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,    such      claims       should     be   raised     in       a    motion      brought

pursuant     to      28    U.S.C.     §    2255    (2012),       in    order       to   permit

sufficient        development        of     the    record.            United       States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

      To succeed on a claim of ineffective assistance of counsel,

Sanchez     must          show     that      (1)    counsel’s          performance          was

constitutionally deficient, and (2) such deficient performance

was prejudicial.            Strickland v. Washington, 466 U.S. 668, 687

(1984).         To    satisfy        the     performance      prong,          Sanchez       must

demonstrate        “that         counsel’s     representation              fell    below     an

objective       standard     of     reasonableness      .    .     .       under   prevailing

professional norms.”               Id. at 688.          To satisfy the prejudice

                                              2
prong, Sanchez must show that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”                  Id. at 694.

       Here, trial counsel admitted to overlooking the PSR due to

personal        commitments.         The    record      conclusively      shows    that

counsel’s inaction was not based on any strategic decision and

that       counsel       intended,    but       failed,    to    file     objections.

Moreover, for purposes of the appeal, the Government does not

challenge the conclusion that counsel’s performance fell below

an objective standard of reasonableness.

       Turning to the prejudice prong, Sanchez does not examine

each       of   the   proposed   objections       or   analyze    their      validity; *

Sanchez simply concludes that “there exists sufficient evidence

on the record to conclude that there is a reasonable probability

that Sanchez would have received a lighter sentence had written

objections        been    properly   filed.”          Federal    Rule   of   Appellate

Procedure 28(a)(8)(A) requires that a brief must contain the

“appellant’s          contentions     and       the    reasons    for     them,    with

citations to the authorities and parts of the record on which

the appellant relies . . . .”               Failure to comply with this rule



       *Counsel appears to believe that the objections are not
part of the record on appeal, thereby preventing appellate
review.   However, the objections are included in the record as
an addendum to the PSR.



                                            3
triggers abandonment of the claim on appeal.                  Edwards v. City of

Goldsboro,    178 F.3d 231,   241    n.6    (4th   Cir.    1999).     Because

Sanchez has failed to flesh out his claims of prejudice and

provides no legal or factual support for the conclusion that

there is a reasonable probability that the objections in this

case, if considered, would have altered Sanchez’s sentence, we

conclude that Sanchez has waived consideration of the issue of

prejudice in this appeal.

     As such, we dismiss the appeal without prejudice to Sanchez

raising the claim in a § 2255 motion, where the record can be

properly developed.        We dispense with oral argument because the

facts   and   legal    contentions        are    adequately     presented    in   the

materials     before   the    court   and       argument   would    not     aid   the

decisional process.

                                                                          DISMISSED




                                           4